Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: High and low flow rate measurement device and method having a flow rate correction for overlapping flow ranges.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "the calculated average value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mattar (2003/0167836)
Regarding claims 1, 2 and 8, Mattar teaches a flow rate measurement device and method comprising: a first flow rate converter (12) having a first measurement range and a higher response speed; a second flow rate converter (14) having a second measurement range that is narrower on a low flow rate side than the first measurement range and has a lower response speed; and a flow rate calculation unit (18) that, when a flow rate contained in the second measurement range is measured using the first flow rate converter and the second flow rate converter simultaneously, calculates the flow rate by correcting outputs from the first flow rate converter using outputs from the second flow rate converter (para 0029-0030).
Regarding claim 3, Mattar teaches the flow rate calculation unit corrects outputs from the first flow rate converter such that outputs from the second flow rate converter match an average value of outputs from the first flow rate converter (para 0035).
Regarding claim 4, Mattar teaches in a flow rate measurement in which the calculated average value of the flow rates is further to the high flow rate side than the second measurement range, the flow rate calculation unit calculates the flow rate using outputs from the first flow rate converter (para 0035).
Regarding claim 5, Mattar teaches in a flow rate measurement in which the calculated average value of the flow rates is further to the high flow rate side than the second measurement range, the flow rate calculation unit corrects outputs from the first flow rate converter using a predetermined fixed value (para 0029-0030).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mattar in view of Kreiss (3,664,357).
Regarding claim 6, Mattar teaches all the claimed features except for the first flow rate converter and the second flow rate converter are differential pressure gauges. Kreiss teaches the first and second flow rate converter being differential pressure gauges (col. 5, lines 25-34). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use differential pressure measurement devices as taught by Kreiss for the flow measurement devices of Mattar since such flow measuring devices are mere alternatives for measuring flow rates and one having ordinary skill in the art would select one that fits the requirements.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest provided air release valves that are disposed on the second flow path on an upstream side and a downstream side of the second flow rate converter, and the flow rate calculation unit corrects drift in the second flow rate converter by opening the air release valves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parris et al. (2008/0150750) teach pressure release valve in line with the flowmeter. Konzelmann (2012/0055263) teaches a wide range flow measurement device employing a low range flow meter and high flow range flow meter that perform adjustment in the overlapping region of flow rate ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            3/4/2021